DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 5-6 of the amendment, filed 07/12/22, with respect to the rejection(s) of claim(s) 1 and 8-10 under 35 USC 103 have been fully considered and are persuasive in that the newly added limitations concerning the location of the cooling fan.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited US 6,700,237 to Yang.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,863,430 to Lee in view of US 7,193,342 to Casey et al and in view of US 6,700,237 to Yang.
Regarding claim 1, Lee teaches a turbo compressor (col. 1, ll. 44-48) for compressing a gas such as air and supplying the compressed gas to outside, the turbo compressor comprising: a compression unit comprising: a compression gas inlet (5) for sucking the gas; an impeller (2) for compressing the gas sucked through the compression gas inlet; a compression gas outlet (6) for discharging the gas compressed by the impeller; and a compression gas channel connected from the compression gas inlet to the compression gas outlet (Fig. 2); a motor (3) comprising a rotary shaft (7) having a front end coupled to the impeller, to rotate the impeller (Fig. 2); a housing (4) having a motor accommodation space (Fig. 2) to accommodate the motor; and a cooling gas channel (40) passing through the motor accommodation space (Fig. 2) and enabling circulation of a cooling gas contained therein, 
wherein the cooling gas channel comprises gas channels (Lee 40) penetrating through the housing to cool the housing (Lee Fig. 1),
further comprising a cooling water channel (Lee 10) for enabling circulation of a cooling liquid therein,
wherein the cooling water channel comprises water channels penetrating through the housing to cool the housing (Lee Fig. 1), and 
wherein the cooling water channel is configured to exchange heat with the cooling gas contained in the cooling gas channel (Lee col. 5, ll. 55-59).
Lee fails to teach a cooling gas channel is spatially separate from any other gas flow so that exterior gas does not permeate into the cooling gas channel,
further comprising a cooling fan for circulating the cooling gas contained in the cooling gas channel, 
wherein the cooling fan is provided at a rear end of the rotary shaft and is rotated by rotational force of the rotary shaft,
wherein the housing comprises: an inner housing having the motor accommodation space and an outer housing surrounding the inner housing and wherein the cooling gas channel is provided between an outer surface of the inner housing and an inner surface of the outer housing,
an electric pump motor wherein the cooling fan is provided at a rear end of the rotary shaft opposite to the impeller, and mounted in a cooling fan mounting hole of an inner housing and is rotated by rotational force of the rotary shaft.
Casey teaches a means for cooling an enclosed motor (col. 1, ll. 41-50), wherein a cooling gas channel is spatially separate from any other gas flow so that exterior gas does not permeate into the cooling gas channel (col. 7, ll. 15-26),
further comprising a cooling fan (Casey 66) for circulating the cooling gas contained in the cooling gas channel, 
wherein the cooling fan is provided at a rear end of the rotary shaft and is rotated by rotational force of the rotary shaft (Casey Fig. 2), and 
wherein the housing comprises: an inner housing (formed by wall 112 of Casey) having the motor accommodation space (Casey Fig. 2-3); and an outer housing (formed by 94 of Casey) surrounding the inner housing (Casey Fig. 3), and wherein the cooling gas channel is provided between an outer surface of the inner housing and an inner surface of the outer housing (Casey Fig. 3).
Casey also teaches that separating a cooling gas circuit from exterior gas avoids contamination from debris in the exterior environment which could reduce the effectiveness of the motor (col. 7, ll. 15-26).  Lee also teaches a device with an enclosed motor using cooling air (col. 5, ll. 24-28).  Because both Casey and Lee teach devices with enclosed motors and Casey teaches that using a closed cooling gas circuit benefits operation of an enclosed motor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbo compressor of Lee by using a closed cooling gas circuit as taught by Casey in order to improve motor efficiency by eliminating contaminants from the cooling gas (Casey col. 7, ll. 15-26).
Yang teaches an electric pump motor (abstract) wherein a cooling fan (13a) is provided at a rear end of the rotary shaft opposite to the impeller (which would be located at the output shaft 12a, Fig. 5), and mounted in a cooling fan mounting hole of an inner housing (casing 11a, Fig. 5) and is rotated by rotational force of the rotary shaft (col. 3, ll. 59-61).
Because Casey teaches using a cooling fan within an electric motor housing, and shifting the position of the cooling fan as taught by Yang would not have modified the operation of the motor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Lee as modified by Casey by relocating the cooling fan to the rear of the inner housing opposite the compressor impeller as taught by Yang because it would have been a simple rearrangement of parts. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See MPEP 2144.04(VI)(C).

Regarding claim 8, Lee as modified by Casey and Yang teaches turbo compressor of claim 1 (as set forth above), wherein the cooling gas channel comprises gas channels penetrating through the housing to cool the housing (Lee Fig. 1), and wherein the gas channels penetrating through the housing and the water channels penetrating through the housing extend along a length direction of the rotary shaft (Lee Fig. 2a-2b) and are alternately arranged along a circumferential direction of the rotary shaft (Lee Fig. 1).
Regarding claim 9, Lee as modified by Casey and Yang teaches turbo compressor of claim 1 (as set forth above), wherein cooling fins (Casey 100) capable of increasing heat exchange efficiency are provided between the cooling water channel and the cooling gas channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745